ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the revolving credit facility identified
below, including, without limitation, the LC Commitment of the Assignee as of
the Effective Date, the related proportionate share of LC Disbursements held by
the Assignor as of the Effective Date, the pro rata participation interest in
Swingline Loans held by the Assignor as of the Effective Date, included in such
revolving credit facility, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.

Assignor:

Manufacturer and Traders Trust Company

303 South Broadway, Suite 130

Tarrytown, NY 10591

Attn: Chris Tesla, CFA, CPA

Facsimile: (914) 366-8523

 

 

 

2.

Assignee:

North Fork Bank
275 Broadhollow Road

Melville, NY 11747

Attn: Laura Lowy

Facsimile: (631) 531-2752

 

 

 

3.

Borrower:

LeCroy Corporation

 

 

 

4.

Agent:

Manufacturers And Traders Trust Company, as the Agent under the Credit Agreement

 

 

 



 


--------------------------------------------------------------------------------



 

 

 

5.

Credit Agreement:

Credit Agreement, dated to be effective as of March 30, 2007, among the
Borrower, the Agent, the Lenders from time to time parties thereto, the
Swingline Lender, and the Issuing Lender

 

 

 

6.

Assigned Interest:

 

 

Assignor

Assignee

Facility
Assigned

Revolving
Committed
Amount/
Aggregate
Amount of
Loans
for all Lenders

Amount of
Revolving
Commitment/Loans
Assigned

Percentage
Assigned of
Revolving
Committed
Amount/
Loans

CUSIP
Number

Manufacturers
and Traders Trust

Company
                .

North Fork
Bank



 

Revolving
Commitment



$50,000,000



 

$5,000,000

10%

 

 

Effective Date: Apri1 26, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2



 


--------------------------------------------------------------------------------



 

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

Assignor

MANUFACTURERS AND TRADERS

TRUST COMPANY

 

 

By: /s/ Robert H. Hauver

Robert H. Hauver, Vice President

 

Assignee:

NORTH FORK BANK

 

 

By: _________________________

Name:

Title:

Consented to and Accepted:

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Agent

 

By: /s/ Robert H. Hauver

Robert H. Hauver, Vice President

 

Consented to:

 

LECROY CORPORATION,

A Delaware Corporation

 

By: __________________________________

Sean B. O’Connor, Vice President-Finance

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

Assignor

MANUFACTURERS AND TRADERS

TRUST COMPANY

 

 

By: ___________________________

Robert H. Hauver, Vice President

 

Assignee:

NORTH FORK BANK

 

 

By: /s/ Karyn Graham

 

 

Name: Karyn Graham

Title: Vice President

 

Consented to and Accepted:

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Agent

 

By: ____________________________

Robert H. Hauver, Vice President

 

Consented to:

 

LECROY CORPORATION,

A Delaware Corporation

 

By: ____________________________

Sean B. O’Connor, Vice President-Finance

 

 

 

 



 


--------------------------------------------------------------------------------



 

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

Assignor

MANUFACTURERS AND TRADERS

TRUST COMPANY

 

 

By: __________________________

Robert H. Hauver, Vice President

 

Assignee:

NORTH FORK BANK

 

 

By: ____________________________

Name:

Title:

 

Consented to and Accepted:

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Agent

 

By: ___________________________

Robert H. Hauver, Vice President

 

Consented to:

 

LECROY CORPORATION,

A Delaware Corporation

 

By: /s/ Sean B. O’Connor

Sean B. O’Connor, Vice President-Finance

 



 


--------------------------------------------------------------------------------



 

 

 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

 

CREDIT AGREEMENT DATED TO BE EFFECTIVE AS OF MARCH 30, 2007

 

STANDARD TERMS AND CONIIITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.

Representations and Warranties.

 

1.1 . Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of their respective Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of their respective Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements of an Eligible Assignee and all requirements of an assignee under
Section 10.04(b) of the Credit Agreement (subject to such consents, if any, as
may be required to be an “Eligible Assignee” of the Credit Agreement or as are
required under Sections 10.04(a) and (b) of the Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.02 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase the Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender, and based

 

4

 


--------------------------------------------------------------------------------



 

 

on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.       Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

 

3.       General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 